Citation Nr: 1211770	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to February 15, 2011, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating greater than 30 percent and a rating greater than 50 percent from October 14, 2009, forward, for sleep apnea.  

3.  Entitlement to an initial rating greater than 20 percent and a rating greater than 50 percent from February 15, 2011, forward, for psoriatic dermatitis.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to December 1, 2010.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas.  

8.  Entitlement to service connection for colon polyps.

9.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from  decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran has been awarded Social Security Administration (SSA) benefits.  See March 2011 VA treatment records.  As these records are potentially relevant, they must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, based on the Veteran's history of VA treatment since 2000, it appears there may be outstanding VA treatment records, notably those dating prior to November 3, 2003.   But see November 2003 VA treatment records (indicating that Veteran was being seen for first time at clinic).  These should be requested and, if available, obtained.  

The Board also finds that the Veteran's February 2009 VA audiological examination is inadequate with regard the bilateral hearing loss and tinnitus claims.  The rationale for a negative nexus opinion was that hearing was normal at discharge.  It does not appear that the examiner adequately considered the Veteran's lay contentions.  A reexamination is thus warranted.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain any outstanding VA treatment records, to include those dating prior to November 3, 2003, and those dating after October 27, 2011.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

3.  The Veteran should next be afforded a VA audiological examination, with an examiner who has reviewed the claims file and has interviewed the Veteran about his subjective history of bilateral hearing loss and tinnitus.  Based upon the examination results, the claims file review, and the Veteran's history, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss and tinnitus are etiologically related to service.  A complete rationale must be provided for all opinions in a typewritten report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


